Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s response dated 02/09/2021 has been received and made of record. 
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimer filed/approved 02/09/2021 obviates the previously raised double patenting rejection. Claims 1-20 are allowed for substantially the same reasons as the corresponding claims in Application 16/404,921 (US Patent No. 10616070 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bakman, Chaganti, and Padala all disclose provision of resources to optimize/heal clusters/virtual machines based on observed statistics related to expected bottlenecks and/or user requirements. These references are generally similar to the claimed invention, but do not explicitly disclose all of the details recited in the claim limitations (see also the prosecution history for Applications 14/936,095 and 16/404,921). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/Primary Examiner, Art Unit 2453